                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                 LEXINGTON

 SHEILA LYNN MILLER,                              )
                                                  )
        Plaintiff,                                )
                                                              No. 5:17-CV-456-REW
                                                  )
 v.                                               )
                                                  )           OPINION AND ORDER
 NANCY A. BERRYHILL, Acting                       )
 Commissioner of Social Security,                 )
                                                  )
        Defendant.                                )

                                   *** *** *** ***

       Sheila Miller appeals the Acting Commissioner’s denial of her application for

Disability Insurance Benefits and Supplemental Security Income (collectively,

“benefits”). The parties filed dueling summary judgment motions. The Court GRANTS

Acting Commissioner Berryhill’s motion (DE #22) and DENIES Miller’s motion (DE

#19) because substantial evidence supports the findings resulting in the administrative

decision, and the decision rests on proper legal standards.

I.     FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       Miller is currently 48 years old. See, e.g., R. at 84. She alleges disability

beginning on October 4, 2012. See R. at 15, 84, 101, 316, 333. Miller applied for benefits

in early 2014. R. at 15, 84, 101, 316. The SSA denied her claims initially on July 16,

2014, see R. at 143-51, and upon reconsideration on October 14, 2014. See R. at 161-67.

Miller then filed a written request for a hearing on October 20, 2014. R. at 173-74.

Administrative Law Judge (ALJ) Ronald M. Kayser held hearings on the applications on

February 1, 2016, and July 11, 2016. R. at 54-81, 1554-86. At the hearings, attorney



                                             1
Matthew Shupe 1 represented Miller. R. at 56, 1554. Claimant testified on February 1, R.

at 1556-86; an impartial vocational expert (VE) and a “medical expert,” Dr. Richard M.

Anderson, testified on July 11, R. at 56-80; see also R. at 417-19. The ALJ subsequently

denied Miller’s claims on October 3, 2016. R. at 15-36. The Appeals Council denied

review and thus upheld the ALJ’s decision on September 20, 2017. R. at 1-3.

       The ALJ made several particular findings in the required sequence. He

determined that Miller did not engage in substantial gainful activity from October 4,

2012, through October 3, 2016, the date of decision. R. at 18. The ALJ next determined

that Miller has seven severe impairments. Id. However, ALJ Kayser then found that

Miller did “not have an impairment or combination of impairments that [met] or

medically equal[ed] the severity of one of the listed impairments in 20 CFR Part 404,

Subpart P, Appendix 1.” R. at 19. The ALJ further made a detailed residual functional

capacity (RFC) finding. R. at 21-34. Although ALJ Kayser found Miller “unable to

perform any past relevant work,” the ALJ determined that “there are jobs that exist in

significant numbers in the national economy that [Miller] can perform[.]” R. at 34-36.

Based on all these considerations, the ALJ ruled that Miller was not “under a disability . .

. from October 4, 2012, through the date of th[e] decision,” October 3, 2016. R. at 36.

Unsatisfied with the result of the SSA’s administrative process, Miller turned to federal

court for review.




1
  The ALJ identified Paulette F. Balin as counsel in the written decision, R. at 15, but the
transcripts indicate Mr. Shupe attended the hearings. See also R. at 220.

                                             2
II.    ANALYSIS

       A.      Standard of Review

       The Court has carefully read the ALJ’s decision, the transcripts of the

administrative hearings, and the entire administrative record (which, similar to the ALJ’s

remarks, is “one of the biggest files” the Court has encountered, R. at 56, spanning nearly

1,600 pages). The Court has scrutinized the record, while primarily focusing on the

portions to which the parties specifically cite. See DE #11 (General Order 13-7), at ¶ 3(c)

(“The parties shall provide the Court with specific page citations to the administrative

record to support their arguments. The Court will not undertake an open-ended review of

the entirety of the administrative record to find support for the parties’ arguments.”).

       Judicial review of the ALJ’s decision to deny disability benefits is a limited and

deferential inquiry into whether substantial evidence supports the denial’s factual

decisions and whether the ALJ properly applied relevant legal standards. Blakley v.

Comm’r of Soc. Sec., 581 F.3d 399, 405 (6th Cir. 2009); Jordan v. Comm’r of Soc. Sec.,

548 F.3d 417, 422 (6th Cir. 2008); Brainard v. Sec’y of Health & Human Servs., 889

F.2d 679, 681 (6th Cir. 1989) (citing Richardson v. Perales, 91 S. Ct. 1420, 1427

(1971)); see also 42 U.S.C. § 405(g) (providing and defining judicial review for Social

Security claims) (“The findings of the Commissioner of Social Security as to any fact, if

supported by substantial evidence, shall be conclusive[.]”).

       Substantial evidence means “more than a scintilla of evidence, but less than a

preponderance; it is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Cutlip v. Sec’y of Health & Human Servs., 25 F.3d

284, 286 (6th Cir. 1994); see also Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 390 (6th



                                              3
Cir. 2004). The Court does not try the case de novo, resolve conflicts in the evidence, or

assess questions of credibility. Bass v. McMahon, 499 F.3d 506, 509 (6th Cir. 2007).

Similarly, the Court does not reverse findings of the Acting Commissioner or the ALJ

merely because the record contains evidence—even substantial evidence—to support a

different conclusion. Warner, 375 F.3d at 390. Rather, the Court must affirm the ALJ’s

decision if substantial evidence supports it, even if the Court might have decided the case

differently if in the ALJ’s shoes. See Longworth v. Comm’r of Soc. Sec., 402 F.3d 591,

595 (6th Cir. 2005); Her v. Comm’r of Soc. Sec., 203 F.3d 388, 389-90 (6th Cir. 1999).

       The ALJ, when determining disability, conducts a five-step analysis. See Preslar

v. Sec’y of Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994); 20 C.F.R. §

404.1520(a)(4). At Step 1, the ALJ considers whether the claimant is performing

substantial gainful activity. See Preslar, 14 F.3d at 1110. At Step 2, the ALJ determines

whether one or more of the claimant’s impairments are severe. Id. At Step 3, the ALJ

analyzes whether the claimant’s impairments, alone or in combination, meet or equal an

entry in the Listing of Impairments. Id. At Step 4, the ALJ determines RFC and whether

the claimant can perform past relevant work. Id. The inquiry at this stage, as to past work,

is whether the claimant can still perform that type of work, not necessarily the specific

past job. See Studaway v. Sec’y of Health & Human Servs., 815 F.2d 1074, 1076 (6th Cir.

1987). Finally, at Step 5, when the burden shifts to the Acting Commissioner, if the

claimant cannot perform past relevant work, the ALJ determines whether significant

numbers of other jobs exist in the national economy that the claimant can perform, given

the applicable RFC. See Preslar, 14 F.3d at 1110; 20 C.F.R. § 404.1520(a)(4). If the ALJ




                                             4
determines at any step that the claimant is not disabled, the analysis ends at that step.

Mowery v. Heckler, 771 F.2d 966, 969 (6th Cir. 1985); 20 C.F.R. § 404.1520(a)(4).

       When reviewing the ALJ’s application of the legal standards, the Court gives

deference to his interpretation of the law and reviews the decision for reasonableness and

consistency with governing statutes. Whiteside v. Sec’y of Health & Human Servs., 834

F.2d 1289, 1292 (6th Cir. 1987). In a Social Security benefits case, the agency’s

construction of the statute should be followed “unless there are compelling indications

that it is wrong.” Merz v. Sec’y of Health & Human Servs., 969 F.2d 201, 203 (6th Cir.

1992) (quoting Whiteside, 834 F.2d at 1292). 2

       B.      The ALJ did not reversibly err.

       Miller’s overarching argument is that the ALJ “erred when he failed to evaluate

the numerous opinions of record regarding Plaintiff’s impairments and limitations in

accordance with Agency policy and Sixth Circuit precedent.” DE #19-1, at 3. Miller

“assemble[s]” the alleged errors “into two categories,” which the Court considers in turn.



2
        The “standard of review for supplemental security income cases mirrors the
standard applied in social security disability cases.” Bailey v. Sec’y of Health & Human
Servs., 922 F.2d 841, No. 90-3265, 1991 WL 310, at *3 (6th Cir. Jan. 3, 1991) (table).
“The standard for disability under both the DIB and SSI programs is virtually identical.”
Roby v. Comm’r of Soc. Sec., No. 12-10615, 2013 WL 451329, at *3 (E.D. Mich. Jan. 14,
2013), adopted in 2013 WL 450934 (E.D. Mich. Feb. 6, 2013); see also Elliott v. Astrue,
No. 6:09-CV-069-KKC, 2010 WL 456783, at *4 (E.D. Ky. Feb. 3, 2010) (“[T]he same
legal standards and sequential evaluation process is employed for making the disability
determination regardless of whether an application is for DIB or SSI.”).
        Further, the Court, in this Opinion, applies the regulations in effect at the time of
the administrative decision, as Miller seeks. See DE #19-1, at 5 n.1. Acting
Commissioner Berryhill does not request otherwise. The Court does, though, disagree
with (although it does not ultimately matter, given the Court’s treatment of the issues)
Miller’s call for “plenary” judicial review “with respect to all questions of law.” Id. at 3.
Neither authority she cites established such a standard. See Whiteside, 834 F.2d at 1292
(“[T]he scope of this court’s review is not, as both parties have instructed the court, ‘de
novo.’” (emphasis in original)).

                                             5
               1.      Error concerning “evidence that the ALJ failed to acknowledge at
                       all”

       The Court can quickly dispatch Miller’s argument concerning this category.

Claimant contends that “the ALJ clearly erred by failing to even mention” proof from Dr.

Theophilus Arthur-Mensah and “a determination by the medical review team for

Kentucky Works.” DE #19-1, at 4-7 (emphasis in original); see also id. at 6 (phrasing

argument as one targeting an alleged failure to “at least acknowledge probative evidence

of record,” which the ALJ allegedly “clearly did not do”).

       This argument—simply that the ALJ erred by not mentioning the record proof

from Dr. Arthur-Mensah and Kentucky Works—is factually wrong. Judge Kayser did

mention and acknowledge this evidence. See R. at 31 (“In October 2014, the claimant

began receiving mental health treatment from Theophilus, Arthur Mensah, M.D., and his

staff.” (all as in original)); R. at 33-34 (“In this case, multiple medical sources and even

other government agencies opined that the claimant was effectively disabled. . . . The

[ALJ] considered these opinions and gave them little weight.” (citing Exhibits 29F

(Arthur-Mensah), 3 43F (Arthur-Mensah), 63F (Kentucky Works Medical Review

Team), 4 92F (Mendoza), 93F (Arthur-Mensah), and 94F (Arthur-Mensah))). Miller, no

doubt, would have preferred the ALJ to consider and weigh the proof differently, but her

argument of rank non-consideration is plainly incorrect. 5


3
  As to Arthur-Mensah, the only specific page Miller cites is 987. See DE #19-1, at 6.
This page is included in Exhibit 29F, which the ALJ explicitly considered.
4
  As to Kentucky Works, the only specific page Miller cites is 1309. See DE #19-1, at 6.
This page is included in Exhibit 63F, which Judge Kayser explicitly considered.
5
  To the extent Miller attempts to argue alternatively that the ALJ did not “evaluate [these
pieces of evidence] consistent with the regulations and Sixth Circuit precedent,” DE #19-
1, at 6, she utterly fails to develop this argument in any meaningful way. She states no
specific basis for the generalized contention. The Court thus holds any such argument
forfeited. See McPherson v. Kelsey, 125 F.3d 989, 995-96 (6th Cir. 1997) (“Issues

                                             6
              2.      Error concerning “evidence that the ALJ failed to evaluate
                      consistent with the authority the Agency has promulgated . . . and
                      Sixth Circuit precedent regarding such”

       Miller’s second category of alleged error concerns evidentiary treatment where

Claimant acknowledges ALJ consideration but contends such assessment did not accord

with applicable law. See DE #19-1, at 7-23. Miller specifically targets Judge Kayser’s

treatment of the proof from five medical providers: Drs. Jose E. Mendoza, Erin D.

Stephens, Daniel O. Lee, James C. Owen, and Arthur-Mensah. Id. at 8-12. 6 Claimant

includes various sub-arguments relative to the ALJ’s evaluation of the medical proof,

which the Court considers in turn.

       In “deciding the weight [to] give to any medical opinion” in this context, the ALJ

“consider[s]” several factors. See 20 C.F.R. 404.1527(c). “The ALJ need not perform an

exhaustive, step-by-step analysis of each factor; []he need only provide ‘good reasons’

for both h[is] decision not to afford the physician’s opinion controlling weight and for

h[is] ultimate weighing of the opinion.” Biestek v. Comm’r of Soc. Sec., 880 F.3d 778,

785 (6th Cir. 2017), cert. granted on unrelated sub-issue sub nom. Biestek v. Berryhill,

138 S. Ct. 2677 (2018); 7 Blakley, 581 F.3d at 406-07; Rogers v. Comm’r of Soc. Sec., 486


adverted to in a perfunctory manner, unaccompanied by some effort at developed
argumentation, are deemed waived. It is not sufficient for a party to mention a possible
argument in the most skeletal way, leaving the court to put flesh on its bones.” (internal
alterations removed)); Howard v. City of Girard, 346 F. App’x 49, 52 (6th Cir. 2009)
(citing cases); United States v. Reed, 167 F.3d 984, 993 (6th Cir. 1999); Buziashvili v.
Inman, 106 F.3d 709, 719 (6th Cir. 1997). Miller is clear that “the entire premise of
[her] argument is that the ALJ is required to at least acknowledge” this proof, DE #19-1,
at 6 (boldface added; other emphasis removed), which the record plainly shows Judge
Kayser did.
6
  Miller later drops distinct consideration of Arthur-Mensah. DE #19-1, at 16 (limiting
analysis to “Lee, Owen, Mendoza, and Stephens”). The Court follows suit.
7
  As the Acting Commissioner argues, DE #22, at 6-7, Biestek resolves many of Miller’s
discrete complaints concerning Judge Kayser’s consideration of the § 404.1527 factors.
See DE #19-1, at 14-15 (arguing the ALJ did not textually consider factor (c)(2)); id. at

                                            7
F.3d 234, 242 (6th Cir. 2007) (“[T]he ALJ must provide ‘good reasons’ for discounting

treating physicians’ opinions, reasons that are ‘sufficiently specific to make clear to any

subsequent reviewers the weight the adjudicator gave to the treating source’s medical

opinion and the reasons for that weight.’”). Good reasons are “specific reasons for the

weight given to the treating source’s medical opinion, supported by the evidence in the

case record, and must be sufficiently specific to make clear to any subsequent reviewers

the weight the adjudicator gave to the treating source’s medical opinion and the reasons

for that weight.” Wilson v. Comm’r of Soc. Sec., 378 F.3d 541 544 (6th Cir. 2004).

       Miller first makes an abbreviated and confusing argument concerning a full-time

work requirement. See DE #19-1, at 12-13. This argument appears to be predicated on the

Court agreeing with Claimant’s substantive record analysis, to which the Court soon

turns. See id. (conditioning argument on whether (“if”) the “opinions of the treating and

examining sources” Miller emphasizes are “credited”). 8 If Miller, however, more

generally asserts that a sit/stand/walk for “6 hours in an 8-hour workday” limitation

“mak[es] it impossible to work ‘full-time’ pursuant to the Agency’s definition,” see id. at


15 (arguing the ALJ did not textually consider factor (c)(5)); id. at 15-16 (arguing the
ALJ did not textually consider factor (c)(4)). Contrary to Miller’s argument, remand is
not required when an ALJ does not “analyze all of the relevant § 404.1527 factors” one-
by-one in the written decision. DE #19-1, at 16; id. at 14 (clarifying that the argument
concerns only the ALJ’s alleged failure “to acknowledge or discuss” certain factors);
Biestek, 880 F.3d at 785 (so holding). The ALJ simply need not march through each
factor “step-by-step.” Id. Instead, the ALJ “need only provide ‘good reasons’” for the
weighing of medical opinions. Id. Judge Kayser affirmed multiple times that he
considered “the entire record” and “all symptoms,” see, e.g., R. at 21-22, 34, and
specifically certified (and fairly demonstrated) that he considered the evidence “in
accordance with the requirements of 20 CFR 404.1527[.]” R. at 22 (as in original).
8
  As do Miller’s throwaway observations that an RFC must “accurately describe all of the
practical effects of all the claimant’s impairments” and that a VE’s testimony must be
based on an accurate RFC. See DE #19-1, at 13 (emphases removed). Miller fails to
develop these ideas separately or with specificity, aside from the various record
evaluation criticisms the Court separately addresses (and rejects).

                                            8
13; see also R. at 21 (ALJ making such an RFC finding), the argument strains credulity.

The ALJ found that Miller can do each of these things independently for 6 out of 8 hours,

not that there would be two hours each day in which Miller could not sit, stand, or walk.

See R. at 21 (“stand and walk for six hours in an eight hour workday” (emphasis added));

id. (after semicolon: “can sit for six hours in an eight hour workday”); Rudd v. Comm’r of

Soc. Sec., 531 F. App’x 719, 727 (6th Cir. 2013) (affirming denial of benefits with same

restriction as part of RFC).

       Turning to Miller’s specific complaints concerning the ALJ’s record evaluation,

Claimant “[b]egin[s] first with the ALJ’s rejection of Dr. Lee’s opinion regarding

Plaintiff’s migraine headaches[.]” DE #19-1, at 16-17. The ALJ reasoned:

       In March 2016, Daniel Lee, M.D. evaluated the claimant for migraines
       headaches and other symptoms. Dr. Lee noted that despite complaints of
       migraines that the claimant’s orientation, attention and language were
       normal. Additionally, Dr. Lee noted normal coordination as well as
       normal gait and station (Ex. 78F) The [ALJ] considered this evidence and
       noted that while the claimant has complained of debilitating headaches
       that occur frequently the medical evidence does not fully support the
       claimant’s allegations. As noted above, although the claimant has
       underwent extensive testing, no etiology for headaches has been
       determined. Additionally, the medical evidence shows that the claimant
       had went significant periods without being treated by a specialist for
       headaches and without presenting to the emergency department. Further,
       the claimant’s testimony did not indicate that she has to spend long
       periods in dark rooms or engage in other coping behaviors that would be
       expected with the frequency and magnitude of headaches alleged. . . .

       Dr. Lee opined that the claimant would miss work about three days per
       month and would need unscheduled breaks two times per week for one to
       two hours. Dr. Lee also opined that the claimant was likely to have good
       and bad days and that the claimant experienced three to four headaches per
       week. (Ex. 79F) The [ALJ] gave little weight to these opinions as they
       appeared to be based solely on the claimant’s subjective allegations as
       opposed to objective medical evidence. [M]ultiple medical diagnostic
       scans, including MRIs and CT scans, did not indicate any etiology for
       recurring headaches. Additionally, Dr. Lee’s own notes indicated that the



                                            9
        claimant displayed normal orientation, memory, attention, and language
        during examinations. (Ex. 78F)

R.at 28-29 (all as in original).

        Judge Kayser’s treatment here easily passes muster under substantial-evidence

review. He stated good reasons—quoted above—to give Lee’s evaluation the afforded

weight. See also R. at 27 (citing exhibits). Miller’s sole contrary argument concerns the

“subjective complaint” reasoning above. See DE #19-1, at 16. That was, as an initial

matter, but one of the good reasons the ALJ gave for discounting. Regardless, substantial

record evidence—which is, remember, less than a preponderance—supports the ALJ’s

assessment. See R. at 1425 (Lee noting: “no vomiting”; “no paresthesias, no vertigo and

no weakness”; “good compliance with treatment, good tolerance of treatment”); R. at

1425-26 (normal survey of systems); R. at 1427 (physical exam as described by ALJ); R.

at 1431 (Lee explicitly relying on Miller’s subjective allegations: “Patient . . . reported”;

“She report”; “Reported that”; “She’ll report”; “She finds”); R. at 1433 (physical exam as

described by ALJ). “A doctor’s report that merely repeats the patient’s assertions is not

credible, objective medical evidence and is not entitled to the protections of the good

reasons rule.” Mitchell v. Comm’r of Soc. Sec., 330 F. App’x 563, 569 (6th Cir. 2009)).

        “Turning to Dr. Owen’s opinion,” Miller attacks the ALJ’s assessment of internal

inconsistencies in the consultative examiner’s findings. DE #19-1, at 17-18. The ALJ

explained that he

        gave little weight to Dr. Owen’s opinions for several reasons. First, the
        opinions are inconsistent. Dr. Owen opines that the claimant has no
        objective evidence indicating limitations in lifting, handling, or carrying
        objects, but also opines that the claimant could only lift 20 pounds
        occasionally, would experience numerous postural limitations, and would
        have significant limitations in her ability to stand and walk. Additionally,
        Dr. Owen’s findings do not support the level of limitation expressed.


                                             10
       Specifically, Dr. Owen noted that the claimant’s strength, sensation, and
       coordination appeared to be within normal limits. Dr. Owen also noted
       that the claimant demonstrated 5/5 heel and toe walk. Dr. Owen also noted
       that the claimant was able to sit down in a chair without any difficulty.
       (Ex. 73F) These observations do not support the limitations opined by Dr.
       Owen.

R. at 29 (all as in original); see also R. at 24-25 (also discussing Owen).

       As above, this explanation undoubtedly supplies the “good reasons” warranting a

discount of Owen’s opinions. Plaintiff’s disagreement with this evaluation centers on the

ALJ’s assessment that Owen’s objective findings were inconsistent with his central

opinions. 9 As Judge Kayser noted, Dr. Owen’s evaluation documents do contain the

inconsistencies described. See R. at 1370-83. For instance, Owen’s “review of [Miller’s]

systems [wa]s essentially completely positive.” R. at 1371. Despite Owen “see[ing] no

objective evidence that would preclude her lifting, handling, [and] carrying objects,” R. at

1372, he simultaneously opined that, e.g., Miller could never lift or carry (i.e., was

precluded from lifting or carrying) a 21-pound object. R. at 1378. Despite Dr. Owen

perceiving a “minimal[]” effect on Miller’s “traveling,” R. at 1372, he later opined that

she could walk only for 10 minutes at a time, and for 1 hour in an 8 hour day. R. at 1379.

Despite Dr. Owen noting Miller’s “marked show of discomfort,” R. at 1375, Claimant

exhibited 5/5 heel and toe walk. Id. The ALJ provided good reasons, supported by

substantial evidence, to discount Owen’s internally inconsistent opinions. A reasonable

reading of Owen’s assessment was, indeed, “that the claimant retained the ability to

perform a range of light exertional work ability.” R. at 25.
9
  Miller’s first argument—that it legally impermissible for an ALJ to reject a medical
opinion based on internal inconsistencies—is quite obviously wrong. Gayheart v.
Comm’r of Soc. Sec., 710 F.3d 365, 380 (6th Cir. 2013) (recognizing that
“inconsistencies . . . in medical opinions” can be grounds for rejecting reliance on them).
It is the ALJ’s role to evaluate the proof submitted, and he need not close his eyes to a
doctor abdicating his role and observing one thing but opining another.

                                             11
       Claimant next challenges Judge Kayser’s evaluation of Drs. Mendoza and

Stephens. DE #19-1, at 19-20. These two providers feature prominently throughout the

reasoning undergirding the ALJ’s RFC determination. See R. at 25-26 (Mendoza), 26

(Stephens), 26-27 (Mendoza), 28-29 (Mendoza), 29 (Stephens), 30 (Mendoza), 32

(Mendoza). The Court declines to reprint every word of the ALJ’s thorough, multi-

faceted analysis concerning these doctors. 10

       ALJ Kayser stated good reasons for assigning the afforded weight to each

provider’s opinions. Miller’s contrary argument is quite limited—that the ALJ did not

properly evaluate record (in)consistencies. See DE #19-1, at 19. 11 Judge Kayser’s careful

treatment, though, easily suffices on substantial-evidence review. He noted specific

instances of internal inconsistencies, as well as lateral inconsistencies among the other

relevant medical proof, all of which the record reasonably buttresses. See, e.g., R. at 25-

32, 456-58, 474, 478, 568, 589, 657-65, 671-74, 695-96, 701, 712-13, 736-45, 751-52,


10
   To address an argument Miller raises, see DE #19-1, at 14-15, a “treating physician’s
opinion will not be given controlling weight unless it is well-supported by medically
acceptable clinical and laboratory diagnostic techniques.” Heston v. Comm’r of Soc. Sec.,
245 F.3d 528, 536 (6th Cir. 2001); Bogle v. Sullivan, 998 F.2d 342, 347-48 (6th Cir.
1993). The ALJ explicitly acknowledged this. R. at 33. Judge Kayser engaged in a proper
and adequately specific “good reasons” analysis on that front. Rabbers v. Comm’r Soc.
Sec. Admin., 582 F.3d 647, 660 (6th Cir. 2009).
11
   Claimant spills much ink concerning the ALJ allegedly ignoring certain consistencies
in the record. First, this is simply wrong. The ALJ said so, certifying that he considered
the evidence “in accordance with the requirements of 20 CFR 404.1527,” R. at 22, which
include contemplation of a medical opinion’s “consistency . . . with the record as a
whole.” § 404.1527(c)(4). Second, the argument also is, quite obviously, beside the point.
An ALJ perhaps could have found substantial evidence to give greater weight to
Mendoza and Stephens, but this ALJ found substantial evidence to the contrary. The
Court’s review is deferential to the view the administrative judge took. Warner, 375 F.3d
at 390. That is, the Court reviews the analysis actually undertaken, not the analysis
Claimant wishes had been. See Tweedle v. Comm’r of Soc. Sec., 731 F. App’x 506, 508
(6th Cir. 2018) (“In arguing that the ALJ did not consider the record as a whole, Tweedle
for the most part highlights only the evidence that supports his claims for benefits, which
is not the proper inquiry.”).

                                            12
759, 772, 831-42, 916-18, 939-40, 946, 1098-1100, 1122, 1238-39, 1248, 1283, 1289,

1328, 1476, 1507. 12 These constitute, contrary to Miller’s argument, good reasons for the

ALJ’s weighing of these doctors’ opinions. The Court has considered the full record 13

and concludes that the ALJ was sufficiently justified in assessing Mendoza and Stephens

as he did. 14


12
   Miller’s discrete complaint that “no examining or treating source opinion supports the
ALJ’s RFC,” DE #19-1, at 19-20 (emphasis removed), leads to no relief. No single
medical source is alone necessary or conclusive in determining RFC; thus, an opinion
from a non-examining consultant may be the basis for the ALJ’s opinion, even if it
conflicts with an examiner’s. See Blakley, 581 F.3d at 409; Gayheart, 710 F.3d at 379
(“To be sure, a properly balanced analysis might allow the Commissioner to ultimately
defer more to the opinions of consultative doctors than to those of treating physicians.”);
Helm v. Comm’r of Soc. Sec., 405 F. App’x 997, 1002 (6th Cir. 2011) (“There is no
categorical requirement that the non-treating source’s opinion be based on a ‘complete’
or ‘more detailed and comprehensive’ case record. The opinions need only be ‘supported
by evidence in the case record.’”); Fisk v. Astrue, 253 F. App’x 580, 585 (6th Cir. 2007)
(“To be sure, the ALJ’s decision to give greater weight to [a consultant’s] opinion was
not, in and of itself, error.”).
13
   The Court may, of course, consider pieces of record evidence “even if the ALJ failed to
cite” them. Heston, 245 F.3d at 535. An “ALJ’s failure to cite specific evidence does not
indicate that it was not considered.” Simons v. Barnhart, 114 F. App’x 727, 733 (6th Cir.
2004). Here, Judge Kayser affirmed that he carefully considered “all the evidence” and
“the entire record” in evaluating disability and formulating Miller’s RFC. R. at 16, 21,
34.
14
        In January 2014, Dr. Dhruv Patel provided a pithy summary of what ALJ Kayser,
to a large extent, perceived during his own record review: “Remarkable for a stroke in
2012 which was never notable on the MRIs, she [Miller] has had residual weakness of the
left side which we are not seeing.” R. at 712; see also R. at 752 (Patel: “Lightheadedness
without any true features of brainstem ischemia.”); R. at 869 (Dr. Norman Sese: “She
was following up with a neurologist, had admissions to the hospitals and had multiple
MRIs of the brain but did not really show anything subsequently in our hospitals here.”);
R. at 968 (“Occupation: trying for disability”); R. at 1170 (“Chief Complaint: frustrated
at repeated denial of disability claim”); R. at 34 (ALJ cataloguing Miller’s “repeated
occurrences of amplification of symptoms”).
        Stephens, for example, was of the contrary, obvious outlier view that Miller could
work zero—literally “none”—hours per day, could not stand or sit for more than 15
minutes, and was altogether precluded from lifting objects. R. at 1328. [Mendoza’s view
was similar. R. at 1533-34.] Judge Kayser reasonably assessed the entire record and
discounted such extreme opinions—expert judgment other record nuances vindicate.
Compare, e.g., R. at 1543-45 (Dec. 2014, stating drastically: “She is basically
nonfunctional.”), with, e.g., R. at 1507 (June 2016, showing marked improvement: “Pt.

                                            13
       Finally, Miller trains her legal fire on ALJ Kayser’s assessment of Dr. Linda

Hall’s opinion. DE #19-1, at 20-21. The ALJ “gave significant weight to the opinions of”

Dr. Hall, a “state agency medical consultant.” R. at 30. Providing numerous specific

examples, the ALJ determined that Hall “adequately accounted for the claimant’s

impairments.” Id. Miller argues that Hall, given the comparative timing, could not have

reviewed Dr. Owen’s opinion, and contends that this sequencing renders reliance on

Hall’s opinion unsound—that “it is simply impossible to tell what Dr. Hall would have

opined had she reviewed the significant amount of evidence entered into the record

subsequent to her review[.]” DE #19-1, at 20 (emphases removed). 15

       An ALJ is “entitled to assign significant weight to the opinions from . . . medical

consultants despite the fact that they did not review all of the medical records.” Carter v.

Astrue, 886 F. Supp. 2d 1093, 1111 (N.D. Iowa 2012); accord Cook v. Astrue, 629 F.

Supp. 2d 925, 932-33 (W.D. Mo. 2009) (refusing to adopt “a per se rule that failure to

send medical records to be reviewed . . . automatically results in the opinion of that

doctor not being entitled to substantial weight”).

       Here, of course, the ALJ himself thoroughly considered and accounted for

Owen’s post-Hall evaluation and still found Miller not to be disabled. See Ealy v.

Comm’r of Soc. Sec., 594 F.3d 504, 513 (6th Cir. 2010) (“Even if Dr. Hernandez’s [(a

state-agency consultant’s)] RFC was completed without knowledge of [certain medical]

issues, however, the record reflects that the ALJ considered them.”). The ALJ came to

states that she is doing really well at this time. She reports that she has been able to go to
3 stores since last visit, which is huge for her!”).
15
        To the extent Miller complains that Hall’s opinion is from “two years prior to the
ALJ’s decision,” DE #19-1, at 19 (emphasis in original), the Court bears in mind that
Miller claimed to be disabled as of 2012. Medical proof from 2014 is clearly relevant.
        If Miller intended this argument to be broader than Owen-centric, she makes no
other reasoned contention, forfeiting the possible claims. McPherson, 125 F.3d at 995-96.

                                             14
that conclusion via a comprehensive review of all proof, finding that Hall “adequately

accounted for [Miller’s] impairments.” R. at 30. Miller does not identify any specific

reason Hall reviewing Owen’s later opinion would have changed Hall’s own take—

Claimant’s argument is merely a procedural, sequencing one.

       The argument fails. When the ALJ explicitly considers the disputed piece of

medical proof (here, Owen’s opinion) and Claimant identifies no specific reason that the

proof would have changed an earlier evaluation’s conclusions, there is no error in

assigning significant weight to the consultant’s prior conclusions. Ealy, 594 F.3d at 513;

McGrew v. Comm’r of Soc. Sec., 343 F. App’x 26, 32 (6th Cir. 2009) (affirming decision

where “state agency physicians’ opinions . . . did not account for changes in [the

claimant’s] medical condition” but where the ALJ “considered the medical examinations

that occurred after [the] assessment . . . and took into account any relevant changes in

[the claimant’s] condition”).

       Further, the Court has independently reviewed the Hall and Owen evaluations.

They, indeed, appear essentially consistent with one another. Compare R. at 120-40, with

R. at 1370-72. For example, Hall characterized Miller as being able to occasionally lift

and / or carry 20 pounds (and frequently carry / lift 10); Owen, for his part, agreed that

Miller was not “preclude[d]” from lifting and carrying items. The Court certainly

perceives nothing so obviously inconsistent between the doctors’ evaluations to support a

notion that Hall being able to review Owen’s evaluation would have altered her own

opinion. [Further, the ALJ ordered Owen’s opinion only for a limited purpose—it was “a

neurological and an orthopedic consult examination to see what your condition of your

hands and . . . this vertigo stuff is[.]” R. at 1583. Hall reviewed plenteous medical records



                                             15
in rendering her opinion, R. at 121-29 (listing items), and Miller’s physical and

vertiginous concerns were no medical secret.] The ALJ, confronting multiple opinions

and assessments from a variety of care providers, measured the overall proof in a

reasonable manner, rationally accounted for the Hall and Owen reports, and rested his

conclusions on substantial evidence. 16

       As this discussion reveals, ALJ Kayser displayed easy currency with a truly

voluminous, medical-record-heavy case and expertly applied the SSA’s sequential

disability determination process to reach a defensible administrative result as to Ms.

Miller. He comprehensively reviewed the medical proof, resulting in a 14-page, single-

spaced RFC assessment (and 22-page overall disability determination)—the most

thorough such evaluation the Court has seen. While the Court has focused this Opinion

on Ms. Miller’s particular complaints, the Court notes that the record is replete with

substantial material supporting the ALJ’s conclusions, as he capably documented and the
16
   Miller tacks on a concluding argument that the ALJ improperly “did the one thing that
is not permitted, namely rely on his lay analysis of the raw medical data to deny
benefits.” DE #19-1, at 22. ALJ Kayser did nothing of the sort. The Court does not doubt
that it would be improper for an ALJ to “succumb to the temptation to play doctor and
make [his] own independent medical findings.” Simpson v. Comm’r of Soc. Sec., 344 F.
App’x 181, 194 (6th Cir. 2009), but Judge Kayser, by probing the monstrous record for
consistencies and inconsistencies and weaving in contextual analysis of Miller’s
voluminous and long-term medical history, carefully avoided that very temptation here.
He, certainly, reasonably saw no need for additional record supplementation, given the
two hearings, additional evaluation ordered, and nearly 1,600 pages already accumulated.
See, e.g., Ferguson v. Comm’r of Soc. Sec., 628 F.3d 269, 275 (6th Cir. 2010); Foster v.
Halter, 279 F.3d 348, 355-56 (6th Cir. 2001). Contrary to Claimant’s argument, the
ALJ’s task obviously is to “assess[] the medical evidence supplied in support of a claim,”
Rogers, 486 F.3d at 242, an undertaking Judge Kayser ably completed here. See also
Simpson, 344 F. App’x at 194 (“The ALJ is not bound to accept the opinion or theory of
any medical expert, but may weigh the evidence and draw his own inferences. . . . In
weighing medical expert opinions, the ALJ is required to consider their quality and, thus,
should consider the qualifications of the experts, the opinions’ reasoning, their reliance
on objectively determinable symptoms and established science, their detail of analysis,
and their freedom from irrelevant distractions and prejudices.” (internal quotation marks
removed)).

                                           16
Acting Commissioner contends. See, e.g., R. at 21-34 (citing exhibits throughout), 57-73,

93-100, 133-40, 643-46, 671-74, 703-05, 767-71, 869-72, 933-40, 982-85, 1010-11,

1035-36, 1047, 1054-55, 1105, 1113-15, 1122-23, 1170-78, 1188-90, 1264, 1271, 1274-

77, 1295-1300; other pages cited supra. As Judge Kayser summarized, he formulated an

RFC “supported by the medical evidence, the medical opinions of the state agency

medical consultants, the medical opinions of Dr. Anderson, and the evidence presented

regarding the claimant’s treatment history.” R. at 34.

       To be sure, as in many SSA appeals, portions of the record perhaps also support a

pro-disability conclusion. This, in many ways, though, betrays Miller’s plain and

fundamental misapprehension of the Court’s role in this inquiry. Especially confronting

an administrative decision of this volume and quality of reasoning, it is simply not for

this Court to step into the ALJ’s shoes, try the case de novo, or re-weigh the evidence to

come to an independent determination of Miller’s disability status. Bass, 499 F.3d at 509;

Longworth, 402 F.3d at 595; Warner, 375 F.3d at 390. Rather, the Court affirms the

administrative decision as long as substantial evidence supports it, even if substantial

evidence also could support a contrary finding. Id. Here, engaging in such deferential

review, the Court affirms Judge Kayser’s thorough, well-reasoned, factually supported,

and legally sound decision to deny benefits.

III.   CONCLUSION

       For the reasons stated, the Court GRANTS DE #22 and DENIES DE #19. The

Court will enter a separate Judgment.

       This the 24th day of February, 2019.




                                            17
18
